Citation Nr: 0713704	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to a rating higher than 40 percent for 
spondylosis of the lumbar spine and degenerative disc 
disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, by a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran perfected his appeal and elected to have his case 
decided without a hearing.  


FINDING OF FACT

Neither unfavorable ankylosis of the lumbar spine, 
incapacitating episodes of intervertebral disc syndrome of a 
total duration of at least 6 weeks during the past 12 months, 
nor objective neurologic abnormality of a peripheral nerve is 
demonstrated. 


CONCLUSION OF LAW

The schedular criteria for a rating higher than 40 percent 
for spondylosis of the lumbar spine and degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, 4.124a, 
Diagnostic Codes 5242, 5243, 8520 (2006). 




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2004.  In the notice, the veteran was informed of 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disability had gotten 
worse.  The veteran was also informed that VA would obtain VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the degree of disability and the provision for an 
effective date). 

To the extent that the VCAA notice did not include the 
criteria for rating the disability at this stage of the 
appeal when the veteran already has notice of the rating 
criteria, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim, and any deficiency as to VCAA 
compliance regarding the degree of disability has not 
prejudiced the veteran's appeal.  Wensch v. Principi, 15 Vet. 
App. 362, 268 (2002) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim). 

To the extent that the VCAA notice did not include the 
provision for the effective date, as the claim is denied, no 
effective date will be assigned so there can be no 
possibility of any prejudice to the veteran in deciding the 
claim for increase.  

Duty to Assist


Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 



After his last VA examination, the veteran requested a new VA 
examination.  Reexamination will be requested whenever there 
is a need to verify either the continued existence or the 
current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, a reexamination is required if the evidence 
indicates that there has been a material change in a 
disability.  On the last VA, the examiner reported the 
veteran's complaints that his back disability interfered with 
his work, and the examiner observed that the veteran walked 
with a cane.  As there is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined, a reexamination is not warranted, and the Board is 
deciding the appeal on the current record. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

During service, the veteran injured his back.  In a rating 
decision in June 1978, the RO granted service connection for 
spondylosis of the lumbar spine and assigned a 20 percent 
rating under Diagnostic Code 5292.  In September 2004, the 
veteran filed the current claim for increase.  By a rating 
decision, dated in November 2004, the RO denied the claim for 
an increased rating.  During the appeal, the RO increased the 
rating to 40 percent under Diagnostic Coded 5242. 

VA records show that on evaluation at a neurosurgery clinic 
in April 2004 the veteran complained of back pain and 
numbness of the left leg when walking.  The physician noted 
that the veteran used a cane for support, but he did not need 
it for walking.  The physician reported that motor function 
was grossly normal without difficulty and that the main 
problem was pain.  The physician found no evidence of neural 
impingement. 

On VA examination in November 2004, the veteran complained 
that since 2002 his ability to perform his duties at work had 
been reduced significantly due to pain and limited range of 
motion.  The veteran stated that he missed work 3 to 4 times 
a month and he has been on light duty for 2 years.  He 
described constant pain from the middle of the back, 
radiating to the legs with increased pain during physical 
activity.  He related problems standing for periods of time, 
twisting, and climbing stairs.  The examiner noted that the 
veteran had not been incapacitated by the back disability.  

The VA examiner reported that the veteran's posture was 
normal, but gait was abnormal in that he walked slightly 
hunched forward.  The straight leg raising test was positive 
with pain at 30 degrees, right and left. 

Range of motion was flexion to 45 degrees, extension to 20 
degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 20 degrees, right rotation to 25 degrees, and left 
rotation to 30 degrees.  The examiner reported that the 
motion of the thoraculumbar spine was limited by pain, not by 
fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis.  Intervertebral or radiculopathy 
symptoms were not detected.  The veteran did not have muscle 
spasms.  The neurologic evaluation of the lower extremities 
revealed normal motor function and sciatic symptoms of 
tenderness in the left sciatic notch.  Reflexes of the knees 
and ankles were 2+ bilaterally.  X-rays of the lumbar spine 
revealed loss of disc space at L2-3 and L3-4 consistent with 
degenerative disc disease and degenerative arthritic changes.  

Laws and Regulations

Disability evaluations are determined by comparing the 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  



Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under either a General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method   results in the higher 
evaluation. 

Analysis 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criterion for the next higher rating, 50 
percent, under Diagnostic Code 5242, based on limitation of 
motion with or without pain, is unfavorable ankylosis of the 
entire thoracolumbar spine.  On VA examination in November 
2004, the examiner found no evidence of ankylosis.  
Therefore, the criterion for the next higher rating based on 
limitation of motion has not been shown.

Also, under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurologic 
abnormality is separately rated under the appropriated 
diagnostic code. 

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating.  The term 
"incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a.



On VA examination in November 2004, the neurologic evaluation 
of the lower extremities revealed normal motor function and 
sciatic symptoms of tenderness in the left sciatic notch.  
Reflexes of the knees and ankles were 2+.  In the absence 
objective evidence of motor or sensory loss, and tenderness 
does not equate to sensory loss due to damage to the 
peripheral nerve, objective neurologic abnormality has not 
been shown. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 60 percent, under Diagnostic Code 5243, are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  On VA 
examination in November 2004, the examiner noted that the 
veteran had not been incapacitated by the back disability.  
Although the veteran stated that he does miss work several 
days a month, 42 days or more of acute signs and symptoms 
that required bed rest prescribed by a physician and 
treatment by a physician are not documented.  For this reason 
the criteria for the next higher rating based on 
incapacitating episodes of intervertebral disc syndrome have 
not been met. 

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 40 percent for spondylosis of the lumbar 
spine and degenerative disc disease is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


